Citation Nr: 1418172	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-31 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2012, the Veteran testified before the undersigned Veterans Law Judge at the RO in Cleveland.  A transcript of that proceeding is associated with the Veteran's claims file.  

In his November 2011 VA Form 9, the Veteran asserted that he wanted to appeal the issues of entitlement to service connection for a left knee disability and a right knee disability.  However, in his September 2010 notice of disagreement, the Veteran made clear that he was only disagreeing with the RO's decision with respect to a purported right knee disability.  Further, at the hearing before the undersigned, the Veteran's representative asserted that the issue of appeal was that relating to a right knee disability.  Given the length of time between the rating decision (March 2010) and his first disagreement with the rating decision's denial of service connection for a left knee disability (November 2011), that issue has not been properly appealed and it is not currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A VA examination to ascertain the nature and etiology of any right knee disability is necessary prior to appellate consideration of the instant claim.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is: (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disorder or persistent or recurrent symptoms of a disorder may be associated with the Veteran's active military service, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.

In this instance, the Veteran has been diagnosed with degenerative joint disease of the right knee.  See August 2010 VA Treatment Record.  Further, a review of the Veteran's service treatment records shows multiple instances of right knee pain during service.  See July 1962 Chronological Record of Medical Care; September 1962 Chronological Record of Medical Care; March 1963 Chronological Record of Medical Care; July 1964 Chronological Record of Medical Care.  The Veteran has also stated that he has experienced right knee pain continuously since his period of active service.  See Hearing Transcript at pg. 3.  Thus, a VA examination is necessary to determine whether there is any etiological link between the Veteran's current right knee disability and his period of active service.

The Board also notes that pursuant to 38 U.S.C.A. § 1111, "every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination."  There is absolutely no notation of any preexisting right knee disability at the Veteran's entrance to service.  See Wagner v. Principi, 370 F.3d 1089, 1096   (Fed. Cir. 2004).  The burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.

As the matter is being remanded, any outstanding VA treatment records relating to the Veteran's right knee must be obtained and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records relating to the Veteran's right knee disability and associate those records with the claims file.  All efforts to obtain VA treatment records should be noted within the Veteran's claims file.

2. Schedule the Veteran for a VA examination with the appropriate specialist for the purpose of ascertaining the nature and etiology of any right knee disability.  The claims folder should be reviewed by the examiner, and the examination report should reflect that review. All appropriate tests should be conducted.  The examiner must offer opinions to the following:

a. Does the Veteran have any current right knee disability?  If so, state the diagnosis.

b. Did any currently diagnosed right knee disability clearly and unmistakably (undebatable) preexist the Veteran's period of active service?

c. If such a disability did clearly preexist that period of service, was the Veteran's right knee disability clearly and unmistakably (undebatable) not aggravated during that period of active service beyond the natural progression of the disability?

d. If such a disability did not pre-exist that period of active service, is it at least as likely as not (50 percent or greater probability) that the Veteran's current right knee disability is etiologically related to his period of active service?

A complete rational for any opinion expressed must be provided.

If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the audiologist should be undertaken so that a definite opinion can be obtained.)

3. After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issue of entitlement to service connection for a right knee disability.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



